                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Douglas P. Ehmann,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00311-RJC-DSC
                                      )
                 vs.                  )
                                      )
          Joseph R. Klutt III         )
     Duke Energy Carolinas, LLC,
            Defendant(s).             )



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 26, 2021 Order.

                                               August 26, 2021




      Case 3:19-cv-00311-RJC-DSC Document 46 Filed 08/26/21 Page 1 of 1
